Citation Nr: 0715997	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-20 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for depression, secondary to service connected focal 
dystonia.

2.  Entitlement to service connection for a right hand 
disorder.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1981 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which assigned a 50 percent initial rating 
for the veteran's service connected depression.  The issue of 
service connection for a right hand condition arises from a 
July 2004 rating decision denying the claim.

Evidence has been received subsequent to the final 
consideration of the claim by the RO.  The veteran, through 
his representative, has waived RO consideration of that 
evidence.  The Board may consider the appeal.  38 C.F.R. § 
20.1304.

The Board notes that the veteran filed a September 2004 claim 
for a total disability rating based on individual 
unemployability.  The file does not contain an adjudication 
of this claim; it is REFERRED to the RO for appropriate 
action.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On review of the file, it is apparent that the VA treatment 
records are incomplete.  The veteran has had ongoing VA 
treatment for many years.  The records in the file have gaps 
from May 2001 to May 2002 and May 2003 to January 2004.  As 
the Board is evaluating the propriety of an initial rating 
for depression with an effective date of October 2001, the 
Board must have the missing records prior to issuance of a 
decision.  

Additionally, the Board observes that the veteran has been 
receiving treatment from VA on an ongoing basis. The records 
on file reflect treatment only through April 2005.  To 
correctly assess the veteran's current disability, all 
records of treatment from April 2005 to the present must be 
considered.  Therefore, those records must be obtained for 
the file.

It is also necessary to remand the claim for service 
connection for a right hand condition to ensure full and 
complete compliance with the duty-to-notify provisions 
enacted by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (the VCAA) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 2002)).  
The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The letters sent to the veteran in May 2003, April 2004, 
December 2004, March 2005, and September 2005 concerned 
claims for Raynaud's Phenomenon, the depression claim above, 
and entitlement to individual unemployability, respectively.  
Since the evidence needed to substantiate the veteran's right 
hand claim differs significantly than that needed to show 
entitlement in his other claims, the Board is constrained to 
remand the issue for compliance with the notice provisions 
contained in this law and to ensure the veteran has had full 
due process of law.


Accordingly, the case is REMANDED for the following action:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to these claims.  The 
notice should also inform the veteran that 
he should provide VA with copies of any 
evidence relevant to these claims that he 
has in his possession.  Any notice given, 
or action taken thereafter, must comply 
with current, controlling legal guidance.

2.  Obtain the veteran's medical records 
for treatment concerning the veteran's 
depression from May 2001 to May 2002, May 
2003 to January 2004 and from April 2005 
to the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



